DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. The applicant submits the prior art does not disclose the following limitations of the claimed invention:
a first transfer electrode that (i) accumulates the signal charge that is read out from the photoelectric converter in a first direction in plain view of the plurality of pixels and (ii) transfers the signal charge in a second direction perpendicular to the first direction in the plan view of the plurality of pixels, as stated in claim 1.  The Examiner respectfully disagrees.
Re claim 1) The Yamada reference discloses an imaging device a first transfer electrode (see figure 29, element 331) that (i) accumulates the signal charge that is read out from the photoelectric converter (PDb2) in a first (horizontal) direction in plain view of the plurality of pixels and (ii) transfers the signal charge in a second (vertical) direction perpendicular to the first direction in the plan view of the plurality of pixels (see para 175).  Therefore, the combination of Toyoguchi and Yamada references discloses all the limitations of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749.
In regard to claim 1, Toyoguchi, US 2015/0215554, discloses a solid-state imaging device, comprising: 
a plurality of pixels (see figures 1 and 2), each including a photoelectric converter (see figure 1, element 11) that converts received light into a signal charge, and a first transfer electrode (see figure 1, element 13) that (i) accumulates the signal charge that is read out from the photoelectric converter in a first direction (see para 25); and 
a control line (see figure 1, element TX) connected in common to the first transfer electrodes of pixels arranged in a row direction (see par 26), 
characterized in that one or more of the plurality of pixels which are arranged in matrix form are floating diffusion layer-including pixels (see figure 1, element 11) having a floating diffusion layer (see figure 1, element 12) that 
the control line is connected in common to each of the first transfer electrodes of the floating diffusion layer-including pixels and to the second pixel arranged in a column direction with respect to the floating diffusion layer-including pixel, the second pixel sharing the floating diffusion layer of the floating diffusion layer-including pixel (see para 26-28).
The Toyoguchi reference does not specifically disclose that the first transfer electrode transfers the signal charge in a second direction perpendicular to the first direction.
Yamada, US 2011/0181749, discloses an imaging device with a transfer electrode (see figure 29, element 331) that accumulates the signal charge that is read out from the photoelectric converter (PDb2) in a horizontal direction and transfers the signal charge in a vertical direction perpendicular to the first direction (see para 175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the transfer electrode of Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, to be a vertical transfer electrode that transfers the signal charge in a second direction perpendicular to the first direction, in order to reduce the pixel size.

In regard to claim 3, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 1.  The Toyoguchi reference discloses wherein the pixels receive infrared light (see para 25: imaging pixels 100 receive all light including infrared light).
In regard to claim 4, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 1.  The Toyoguchi reference discloses wherein of two or more of the pixels arranged in the column direction and sharing the floating diffusion layer, the pixel at one of one end and another end with respect to the column direction is the floating diffusion layer-including pixel (see figures 1 and 2).
In regard to claim 5, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 2.  The Toyoguchi reference discloses wherein in two or more of the pixels arranged in the column direction and sharing at least one of the floating diffusion layers, the signal charges read out from respective ones of the photoelectric converters are added under at least one of the plurality of first transfer electrodes included in the two or more of the pixels (see figures 1 and 2).

In regard to claim 11, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 1.  The Toyoguchi reference discloses wherein in pixels arranged in the column direction and that share the floating diffusion layer, potentials of the plurality of first transfer electrodes change in the same manner as each other (see figures 1 and 2 and para 25-26).
In regard to claim 12, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 1.  The Toyoguchi reference discloses wherein the floating diffusion layer including pixels are arranged in rows in which the plurality of floating diffusion layers are arranged in the arrangement of the plurality of pixels, in an exposure period within a single frame period, a potential of each of the plurality of first transfer electrodes that correspond to each other changes in the same manner for all of the plurality of pixels, in a transfer period within 
In regard to claim 15, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 1.  The Yamada reference discloses solid-state imaging device according to claim 1, wherein the first direction and the second direction extend in a same plane or in parallel planes (see para 29).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, as applied to claim 1 above, and further in view of Tashiro, US 2010/0231774.
In regard to claim 13, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses an imaging device, comprising: 
the solid-state imaging device according to claim 1 (see figure 8, element 820 and claim 1 above); and 
a processor (see figure 8, element 830) that generates a range image based on an output signal from the solid-state imaging device (see para 56).

Tashiro, US 2010/0231774, discloses an imaging device with a light source that emits infrared light in pulses at a plurality of timings in each of exposure periods within a single frame period (see para 30 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, and further in view of Tashiro, US 2010/0231774, to have a light source that emits infrared light in pulses at a plurality of timings in each of exposure periods within a single frame period, in order to utilize as a ranging and imaging light source to provide proper illumination.

Allowable Subject Matter
Claim 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 14, the prior art does not disclose an imaging device with the combination of limitations specified in the claimed invention, specifically the limitations of:
one or more of the plurality of pixels which are arranged in matrix form in a row adjacent to the row of the floating diffusion layer-including pixels with respect to the column direction, are second pixels not having a floating diffusion layer, and the control line is connected in common to each of the first transfer electrodes of the floating diffusion layer-including pixels and to the second pixel arranged in a column direction .
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs